Citation Nr: 1214492	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  07-39 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by a Regional Office (RO) of a Department of Veterans Affairs (VA), which denied service connection for left eye disability finding that the Veteran had not submitted new and material evidence to reopen the claim.  The Veteran testified at a Travel Board hearing at the RO before the undersigned member of the Board in August 2009.  In an October 2009 decision, the Board reopened and remanded the claim for service connection for a left eye disability for additional development.  That development has been completed.  


FINDINGS OF FACT

The evidence of record is in equipoise as to whether the Veteran's left eye disability is the result of service.


CONCLUSION OF LAW

The criteria for service connection for a left eye disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

In light of the favorable disposition of the claim herein decided, the Board finds that a discussion as to whether VA duties pursuant to the Veterans Claims Assistance Act of 2000 have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.
Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection requires evidence of a current disability, evidence of in-service incurrence or aggravation of an injury or disease, and evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he developed a left eye disability due to an in-service injury.  Specifically, the Veteran contends that he was treated for an injury to the left side of his head and face after engaging in an altercation with military police.  

Initially, the Board finds that the Veteran is credible and competent to report that he experienced left eye problems since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).

Also, although lay evidence may establish a diagnosis of certain medical conditions, such as a simple medical condition, an ocular disability of the left eye is not a simple medical condition, as the diagnosis requires diagnostic testing to identify the disability, which a lay person is not qualified to do.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303 (2007);  Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's left eye disability is causally related to service.  In this regard, the service treatment records show that in November 1970, the Veteran was treated for a dog bite, along with a head injury.  Specifically, the clinician noted sutures on the left side of the head due to a blow to the head by a policeman.  He was treated with warm soaks to the head and the clinician indicated that the stitches would be removed a few days later.  The service treatment records are negative for a diagnosis, treatment or clinical findings pertaining to a left eye disability, nor is an injury to the left documented.  On separation from service his left eye vision was evaluated as normal.  Accordingly, the service medical records lack the documentation of the combination of manifestations sufficient to identify chronic residuals of a left eye disability and sufficient observation to establish chronicity during service. However, the service treatment records clearly show an injury to the left side of the head.  

After service, an October 1975 private treatment record shows a history of cataract of the left eye.  The Veteran denied a history of trauma.  A treatment record in November 1976, noted mature cataract, of unknown etiology, probably due to trauma.  It was also noted that the left fundus could not be seen.  A February 1977 report contained a finding of acute onset of cataract one year earlier with no history of trauma.  Treatment records in January 1979 and February 1980, also noted a left eye cataract.  

On VA examination in February 1987, the examiner noted a left eye cataract with no vision.  The examiner opined that the cataract had been known to exist for over 15 years, and was presumably possibly traumatic in childhood.  

A VA treatment record in January 1989, shows that the Veteran underwent a left eye cataract extraction.  An August 1990 clinical treatment report noted a left eye cataract since 1973 with no history of trauma.  Records starting in July 2001, showed treatment for glaucoma.  

On the question of medical causation, in a private evaluation report in May 2006, Dr. Taylor noted having reviewed the Veteran's medical records, and following an examination of the Veteran, opined that the Veteran's cataract and later development of glaucoma were due to the claimed in-service injury incurred from a blow to the head during an altercation in service.  In support of the opinion, Dr. Taylor concluded that there was ample evidence of trauma to the Veteran's left eye in service, as the service treatment records showed an injury to the head so severe that it required sutures.  Dr. Taylor explained that this type of event would set in motion the abnormalities currently exhibited in the Veteran's left eye.  Dr. Taylor noted premature onset of an early cataract in the left eye, described as being traumatic in origin, which was surgically removed in 1975.  At the time, vision was 20/400.  The 3 to 5 year period between the in-service incident and the eventual cataract surgery were certainly reasonable considering the advanced stage of the cataract at the time of surgery.  The examiner also found early onset of an asymmetrical glaucoma, consistent with angle recession glaucoma that typically occurred secondary to trauma to the iris and cilary body.  Such a trauma would typically precede onset of glaucoma by decades.  The Board is cognizant that Dr. Taylor's finding that the Veteran underwent surgical removal of the left eye cataract in 1975, is not supported by the medical evidence of record which documented the cataract removal surgery in 1989.  Nonetheless, his opinion and the basis for his medical conclusions are otherwise supported by the evidence of record.  In this regard, the evidence shows an in-service head injury that required stitches, and in 1975, only a few years after service, the Veteran was shown to have a left eye cataract, which in 1976 was described as mature and probably due to trauma.  Moreover, Dr. Taylor provided a rationale for the opinion explaining why the current left eye disorders were the natural consequence of the in-service head injury.  

Additionally, VA obtained a medical opinion regarding the etiology of the Veteran's left eye disability which tends to support the claim.  On VA eye examination in December 2009, following a review of the claims file and an examination of the Veteran, the examiner diagnosed left eye pseudophakia and secondary glaucoma based on the Veteran's unsubstantiated claim of trauma in November 1970.  The examiner indicated that he did not have enough information to render a medical opinion regarding the causality of the Veteran's left eye disability.  Specifically, the examiner indicated the Veteran's report on an in-service injury to the head and left eye was not supported by the service treatment records, and as such, he  required documentation that the claimed in-service injury had in fact actually occurred in order to render a medical opinion.  However, the examiner noted that neither he, nor the medical literature, was in disagreement with the medical opinion of Dr. Taylor pertaining to the relationship between trauma and delayed cataract formation or secondary glaucoma.  Significantly, the examiner determined that if evidence were produced to substantiate the Veteran's claim of an in-service injury to the head, he would totally agree with Dr. Taylor's medical findings.  

The VA examiner's opinion that the left eye disability is not related to service is not probative, because the lack of medical documentation in service of a left eye injury is not fatal to the Veteran's claim.  The examiner apparently did not assign any weight to the Veteran's reports of injury to the left eye.  Also, contrary to the VA examiner's findings, the service treatment records actually document an in-service head injury.  The VA examiner further stated that once the in-service injury is substantiated, which it is, his opinion is in line with the favorable opinion and findings rendered by Dr. Taylor.  Accordingly, although the examiner apparently overlooked documentation of the in-service head injury, given the fact that said injury is recorded in the service treatment records, it follows that the examiner's opinion supports the Veteran's claim for service connection.  

The opinion from Dr. Taylor also is favorable to the Veteran's claim and the physician offered a supporting rationale, as noted above.  In addition a February 1987 VA examination report notes that the examiner found that the Veteran's cataracts dated back 15 years, which would have been in 1972 (one year after the Veteran's service) and the cataracts were later found to have led to the Veteran's glaucoma.  While the 1987 examiner found the cataract due to a childhood trauma injury, it is not clear what childhood injury the examiner is referencing, as this is not reported in any of the other medical history of record.  

As service connection may be granted for any disease that initially had its onset in service, continued in symptoms since service, and has been etiologically linked to service, the Board finds that service connection for a left eye disability is warranted.  38 C.F.R. § 3.303(d) (2011).  

The Board is also cognizant that the Veteran has provided inconsistent statements post-service discharge regarding trauma to the left eye, in that he reported no history of trauma in October 1975, but on subsequent statements indicated that he did have trauma to the eye.  However, as there is a post-service diagnosis of a left eye disability, evidence of an in-service injury to the head, indicative of in-service trauma to the left side of the head and eye, and as the competent medical evidence etiologically links the Veteran's current left eye disability to service, the Board finds that the balance of positive and negative evidence is, at the very least, in relative equipoise.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the competent and credible medical evidence creates a nexus between the Veteran's current left eye disability and active service.  Therefore, service connection for a left eye disability is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for left eye disability is granted.


____________________________________________
SARAH B. RICHMOND 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


